DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 10/17/2022, with respect to the 103 rejection using Rock as the primary reference, have been fully considered and are persuasive.  The previous rejections have been withdrawn. However, a new 103 rejection is made using Nolan as the primary reference.
Regarding the indicated allowability of claim 6, upon reconsideration, the Examiner has found 101 errors with the claim. However, if the 101 rejection were overcome without broadening the scope of the claim, the claim would still be allowable.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: in both claims, there are some grammatical issues. Specifically, both claims should recite that the bridging cables extend TO at least one electrically conductive module. Furthermore, the Examiner believes that “wherein” should be deleted before “a unipolar circuit” in each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claims 1 and 6 recite anode electrodes “adhering to a skin surface” which should recite “configured to adhere.” Similarly, claim 6 recites “a cable attached to the skin” and should recite “configured to attach.” Claims 2 and 3 depend from claim 1 and are rejected based on their association with claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 2015/026790) in view of Rock et al. (US 2002/0198583, hereinafter Rock).
Nolan discloses an airway cardioverter-defibrillator system, as seen in figure 3. An airway tube 110 includes a proximal end and a distal end configured to be positioned in a trachea of the subject (Fig. 2 and abstract and par. 0061 and 0180). A defibrillator power generator is included and attached to distal defibrillation electrode 108 (par. 0061, 0174, 0180). The entirety of the element functions as the cathode electrode, which would include the whole circumference (par. 0061 and figure 3). Nolan discloses a mainstream capnometric sensor for monitoring CO2 (par. 0033 and 0162). However, Nolan is silent as to there being a skin surface electrode functioning as an anode electrode.
Rock discloses an defibrillating tube 10 with a proximal and distal end. A defibrillator power generator 62 includes bridging cables 14 configured to extend to electrically conductive modules 12/32/40/42 and a skin surface electrode 20/26 (figure 5, par. 0027, 0037). The electrically conductive modules can acts as a cathode and the skin surface electrode can act as an anode (par. 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Nolan include the skin surface electrode and bridging cables of Rock in order to have a cathode and anode, which is known in the art to reduce the pain of stimulation and also requires less voltage to induce stimulation, and Rock also discloses that this follows the natural conduction path of the heart (par. 0030).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan and Rock in view of applicant admitted prior art.
Nolan, as modified above, is silent as to the electrically conductive module can have separate conductive surfaces on balloons that act as a cathode and anode. However, the applicant admits on page 4 of the original specification that the balloon catheters coated with electroconductive layers to produce sections 2, 3 and 4 in the figures is not inventive but was known before the applicant’s effective filing date, and is in fact being licensed for use. Therefore, it would have been obvious to one on ordinary skill in the art before the applicant’s effective filing date to modify Rock to include the bipolar and unipolar structures disclosed in the claims regarding the bipolar and unipolar electrode structures as applicant admits these were known structures in the art for providing electrical current to the body and would have been an equivalent structure to the generic structure disclosed in Nolan.
Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the 101 rejections set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792